 

Exhibit 10.1

 

 

 

 

 

SPI Solar Power Suzhou Co., Ltd.

 

 

 

GD Solar Co., Ltd.

 

 

 

 

 

Cooperation Framework Agreement

 

 

 

 

 

 

 

 

 

 

 

Place of Agreement: Shanghai

 

Date of Agreement: October 22, 2014

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Party A: SPI Solar Power Suzhou Co., Ltd.

 

Party B: GD Solar Co., Ltd.

 

Whereas:

 

In order to meet the needs of the development of new energy
industry, both parties decided to construct a comprehensive strategic
cooperative partnership in the photovoltaic power plant investment, development,
construction and operation based on the principle of honest cooperation,
complementary advantages, resource sharing, equality and mutual
benefit. Therefore the two parties reached cooperation framework agreement as
follows:

 

Without any special declaration, "Party A" in this framework agreement  can
be understood as "Party A and / or its relevant Company"; "Party B" can
be understood as "Party B and / or its relevant Company and / or its relevant
business partners”. According to this framework agreement, the relevant
company refers to the directly or indirectly controlling companies and the
companies directly or indirectly controlled.  Here “control" refers to one
party’s guiding rights or powers of policy management and administrative affairs
to the other party through contract, the equity or equity arrangement. Both
parties confirm they have separately gained its relevant company’s
 authorization on signing the framework agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

1. Strategic planning and cooperation mode

 

1.1 Both parties confirm they shall have joint cooperation in developing,
investing and constructing  photovoltaic power station in the nationwide scale.
From 2015 to 2017 the total capacity is expected to be 1.5GW. In 2015, it is
expected to be 500MW, and 500MW in 2016 and 2017 respectively. As for the
in-depth development of cooperation in the future, the two parties will further
expand scope, size and depth of cooperation.

 

1.2 Both parties  can choose the following cooperation mode in power
plant investment and development:

 

(1)  Party A is responsible for drafting photovoltaic power plant investment,
investment guidelines, profitability requirement standard and development plans.
After both parties confirm the development strategy and determine the specific
implementation plan, Party B shall be responsible for the  on-the-spot
investigation of the project at early stage. After preliminary assessment from
both parties, the relevant companies of Party B are responsible for registration
of project company and begin preparatory work, which includes but is not limited
to facilitating project company to obtain legal project land use rights, getting
access to relevant "pass" issued by competent department , the filing notice
or gaining approval of power access by Power Grid Corp in province / autonomous
region. Afterwards Party B is responsible for general contracting construction
of EPC. Prices and other specific matters are agreed upon by both parties.
After the completion and operation of the project and meeting investment profits
of Party A, Party A shall purchase 80%-100%  equity of Party B’s relevant
cooperative companies and negotiate the price.

 

 
 

--------------------------------------------------------------------------------

 

 

(2) Projects developed solely by Party A: In the premise of compliance with the
provisions of relevant laws and regulations, Party B is given priority to be
entrusted for the EPC general contractor construction in accordance with fair
market price and mode. Concrete matters shall be agreed upon by both parties.

 

(3) In compliance with the provisions of the relevant laws and regulations such
as the premise of the normative documents, Party A is entitled to a right of
first refusal to purchase or cooperate with respect to projects developed or
constructed by Party B under the same conditions.

 

(4) The projects in the construction or having been completed held by relevant
cooperative companies of Party B shall have the priority to be transferred to
Party A with the premise of the legal provisions. After the completion of the
internal review in Party A, Party A shall purchase the project
company 80% - 100% equity, and equity transfer price is determined by the
project IRR principle.

 

 
 

--------------------------------------------------------------------------------

 

 

2.  Confidential Responsibility

 

(1) The parties acknowledges and agrees that during and before signing the
framework agreement, business, financial condition and all information
(regardless of the media) revealed by one party to the other should be
confidential information (hereinafter referred to as "confidential
information"). Unless the Parties agreed otherwise in writing, receiving
(notifying) party should keep confidential of the confidential information.
Except for the two parties’ purpose to determine the development of cooperation
projects or the need of abiding by the relevant laws and regulations, it is
forbidden to use or disclose the confidential information to any third party.
The two parties’ confidentiality obligations are still valid under this clause
during the validity of this framework agreement expires within one year.

 

3.  The execution and termination

 

The agreement should come into effect upon being signed and sealed by both
parties. This agreement shall be valid for three years. This framework
agreement shall terminate under any of the following circumstances:

 

(1) Both parties agree to terminate this framework agreement only in writing;

 

(2) When one party breaches confidentiality obligations or cause this framework
agreement fail to achieve its purpose, the other party can terminate
this framework agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

4. The effectiveness of the termination

 

After termination of this framework agreement , one party shall return
confidential data and information of the other party. Information which is
unable to be returned should be promptly destroyed.

 

5. Dispute resolution

 

All matters concerning signing, explaining and implementing the agreement shall
apply to laws in the People's Republic of China (excluding Hong Kong Special
Administrative Region, Macao Special Administrative Region and Taiwan). All
disputes between the parties during the execution of this framework agreement
shall be settled by both parties through friendly consultation; if no settlement
can be reached, the parties shall submit the dispute to the people's court where
the plaintiff is located.

 

This agreement has six copies, and each party keeps three copies with the same
effect.

 

(no text hereafter)

 

 
 

--------------------------------------------------------------------------------

 

 

(The signing page)

 

 

 

 

 

 

 

Party A: SPI Solar Power Suzhou Co., Ltd.

 

The authorized person: (seal)

 

October 22, 2014

 

 

 

 

 

 

Party B: GD Solar Co., Ltd.

 

The authorized person: (seal)

 

October 22, 2014